                                                 Case 3:17-cv-05659-WHA Document 402 Filed 03/25/19 Page 1 of 1



                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                              IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   FINJAN, INC.,                                          No. C 17-05659 WHA
For the Northern District of California




                                          11                 Plaintiff,
    United States District Court




                                          12     v.                                                   ORDER RE DISCOVERY LETTER
                                          13   JUNIPER NETWORKS, INC.,
                                          14                 Defendant.
                                                                                        /
                                          15
                                          16          The Court has reviewed plaintiff Finjan, Inc.’s letter (Dkt. No. 400). Defendant Juniper
                                          17   Networks, Inc. shall respond to Finjan’s letter by 5 P.M. TODAY.
                                          18
                                          19          IT IS SO ORDERED.
                                          20
                                               Dated: March 25, 2019.
                                          21                                                      WILLIAM ALSUP
                                                                                                  UNITED STATES DISTRICT JUDGE
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
